Citation Nr: 1317605	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-47 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial, compensable schedular rating for bilateral hearing loss..

2.  Entitlement to an initial, compensable rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD), to include on an extra-schedular basis pursuant to38 C.F.R. § 3.321(b)(1)..



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 

INTRODUCTION

The Veteran had several periods of active duty service from June 1953 to July 1972, totaling 19 years.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO awarded service connection and assigned an initial 0 percent (noncompensable) rating for bilateral hearing loss, as well as awarded service connection and assigned an initial 10 percent rating for GERD; each award was made effective July 13, 2009 (the date of claim).  In February 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in September 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010. 

In April 2013, the Board's Acting Chairman advanced this appeal on the Board's docket, due to the appellant's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim.

As the Veteran disagreed with the initial rating assigned following the awards of service connection for bilateral hearing loss and for GERD, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

For reasons expressed below, the Board has bifurcated the matter of higher rating for bilateral hearing loss to encompass both schedular and extra-schedular claims, and has expanded the claim for higher rating for GERD to also include extra-schedular consideration (as reflected on the title page).  

The Board's decision on the claim for an initial, compensable schedular rating for bilateral hearing loss is set forth below.  The remaining claims are addressed in the remand following the order; these matters are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the July 13, 2009, effective date of the award of service connection, audiometric testing has revealed no worse than Level I hearing in the right ear, and no worse than Level II hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an initial, compensable, schedular rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.


In this case, the Veteran filed a claim for benefits in July 2009, including, inter alia, a claim for tinnitus but not bilateral hearing loss.  A July  2009  letter provided the Veteran with notice of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  Further, the July 2009 letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

While developing the Veteran's tinnitus claim, the RO determined that the record raised a claim for service connection for bilateral hearing loss claim because a December 2009 audiologist provided an opinion linking current bilateral hearing loss disability to service.

Service connection for bilateral hearing loss was subsequently awarded in the January 2010 rating decision.  After the award of service connection and the filing of the Veteran's disagreement with the initial rating assigned, the September 2010 SOC set forth the criteria for higher ratings for hearing loss.  While the timing and form of the notice provided suffices, in part, for Dingess/Hartman, the claims file reflects that, following the issuance of this notice,  the claim for higher rating was readjudicated in an October 2012 supplemental SOC (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

Thus, while there is no notice letter specific to bilateral hearing loss, the Veteran is not shown to be in an way prejudiced cases the absence of such a letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of post-service VA treatment records and VA audiological examination reports.  Also of record and considered in connection with the appeal are written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no further RO action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Higher Schedular Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R.
§ 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b). 

The Board acknowledges that, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged ratings' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

Considering the pertinent evidence in light of the above, the Board finds that the claim for a higher, schedular rating for bilateral hearing loss must be denied.

On December 2009 VA audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
30
30
55
LEFT
10
30
55
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss was assigned.

VA outpatient treatment records reflect that in May 2010, the Veteran was issued hearing aids; in June 2012, his hearing aids were adjusted.

On October 2012 VA audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
50
45
60
LEFT
15
40
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 86 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss was assigned.

Applying the schedular criteria for evaluating hearing loss to the findings of the December 2009 audiometric evaluation results in designation of Level I hearing in each ear based on application of the reported findings to Tables VI and VII.  These findings warrant a 0 percent, noncompensable percent rating under 38 C.F.R. § 4.85, DC 6100.

Applying the schedular criteria for evaluating hearing loss to the findings of the October 2012 audiometric evaluation results in designation of Level I hearing for the right ear and Level II hearing for  the left ear based on application of the reported findings to Tables VI and VII.  These findings warrant a 0 percent, noncompensable rating under 38 C.F.R. § 4.85, DC 6100.

The Board points out that the results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, and the functional effects of his hearing loss are being considered in connection with the matter of a higher, extra-schedular rating for hearing loss (addressed in the remand, below).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For the foregoing reasons, the Board finds that, there is no basis for staged, schedular  rating for the Veteran's disability, pursuant to Fenderson, and that the matter of the Veteran's entitlemen6 to a higher, schedular rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable, schedular rating for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further action in connection with the claims remaining on appeal is warranted.

Specifically as regards the matter of the a higher rating for bilateral hearing loss on an extra-schedular basis, the Board points out that notations in the December 2009 and October 2012 audiological evaluation reports regarding the functional effects of the Veteran's bilateral hearing loss on his daily life occupation-that he had to relinquish his job as a courtroom bailiff, has problems passing tests for dispatch jobs, and cannot decipher conversations-appear to raise questions pertinent to consideration of a higher, extra-schedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012).  The Veteran statements also indicate that his GERD may have an impact upon his employment difficulties.  The Board finds that this evidence raises a  question as to whether the schedular criteria are adequate to evaluate the Veteran's hearing loss, and/or , if not, whether each disability picture is exceptional or unusual with such related factors as marked interference with employment (beyond that contemplated in the assigned rating). 

Here, however, the Board notes that the RO has not addressed the applicability of section 3.321(b)(1) in connection with the Veteran's hearing loss or GERD claim.  Hence, to avoid any prejudice to the Veteran, a remand for RO consideration of higher, extra-schedular ratings, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).

Also, pertinent to the Veteran's hiatal hernia with GERD claim, a review of the claims file indicates the likelihood of relevant, missing private treatment records.  Specifically, during an October 2012 VA examination, the Veteran reported seeing a community physician in approximately April 2011 for complaints of pain in the rear upper quadrant of his abdomen.  The Veteran stated the physician attributed this pain to his hiatal hernia; however, no such records have been associated with the claims file.  

Accordingly, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the remanded matters.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any outstanding, pertinent, private medical records (to include those relevant to treatment in April 2011, referenced above). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matters remaining on appeal.

Accordingly, these matters are hereby REMANDED  for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the remanded claims that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private medical records (to include those relevant to treatment in April 2011, referenced above)

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority (to include, in connection with each claim, consideration of whether the procedures for assigning a higher rating, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked).

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 3.321(b)(1), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West Supp. 2012).  The RO/AMC is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


